Citation Nr: 0418836	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-21 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970, and died in August 1999.

The appellant, who is the veteran's widow, appealed a May 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  In November 2001, the appellant 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge.  In June 2003, the Board remanded the 
appellant's claim to the RO, for of additional notice to the 
appellant as to the provisions of the Veterans Claims 
Assistance Act of 2000, for the securing of additional 
medical records identified by the appellant, and for 
readjudication of the issues on appeal under recently 
promulgated regulations.

The RO undertook development action and issued a supplemental 
statement of the case (SSOC) in February 2004, in which it 
set out certain recently issued regulations and again denied 
entitlement to service connection for the cause of the 
veteran's death and to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  Upon review of 
the RO's action, the Board concludes that yet more 
development needs to be done as to the cause-of-death matter, 
but that the SSOC sufficiently covered the section-1318 issue 
to permit the Board to reach a final appellate decision.

The appeal is therefore REMANDED in part, as discussed below, 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification if further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  The veteran died in August 1999, nearly 30 years after 
leaving active military service, due to brain injury caused 
by a cocaine overdose.

2.  At the time of the veteran's death, he was service-
connected for post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling since March 1998; for 
residuals of histiocytoma of the right ankle, right leg, and 
right thigh, each rated as 10 percent disabling since 
December 1996; and for residuals of removal of a mass from 
the right breast, rated as 0 percent disabling.  His combined 
service-connected disability rating was 80 percent, and he 
was also in receipt of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
in effect since March 1998.

3.  Based upon the evidence on file at the time of the 
veteran's death, he was not in receipt of, or entitled to 
receive, a 100 percent service-connected disability 
evaluation for the period of 10 years immediately prior to 
his death.


CONCLUSION OF LAW

The requirements for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 
C.F.R. §§ 3.22(a) (as in effect prior to and after Jan. 21, 
2000), 20.1106 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The facts of this case, as pertinent solely to the issue of 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318, may be very 
briefly described.  The record indicates that the veteran, 
whose active military service extended from February 1967 to 
February 1970, died in August 1999.  According to the 
August 1999 certificate of death, the veteran died from brain 
injury caused by a cocaine overdose.

At the time of his death, the veteran was service-connected 
for the following disabilities: post-traumatic stress 
disorder (PTSD), evaluated as 70 percent disabling since 
March 1998; residuals of histiocytoma of the right ankle, 
right leg, and right thigh, each rated as 10 percent 
disabling since December 1996; and residuals of removal of a 
mass from the right breast, rated as 0 percent disabling.  
His combined service-connected disability rating was 80 
percent.  The veteran was also in receipt of a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), which had been in effect since March 
1998.

The appellant filed her claim for benefits in respect of the 
veteran's death in September 1999.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

In the present matter, the Board believes the VCAA has been 
fully complied with to the extent it applies to a claim for 
DIC under 38 U.S.C.A. § 1318.  Pursuant to the Board's remand 
of June 2003, the appellant was issued an SSOC in February 
2004 which provided both the new regulations implementing the 
VCAA and the new versions of 38 C.F.R. §§ 3.22(a) and 
20.1106.  Moreover, this issue turns essentially upon a 
question of law, and there does not appear to be any further 
notice or factual development that could possibly affect the 
outcome of the matter.

The Board therefore finds that no useful purpose would be 
served in remanding this particular issue for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

B.  Discussion

A surviving spouse may be entitled, pursuant to 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22, to receive DIC benefits as if 
the veteran's death were service connected, if the decedent 
had been entitled to receive 100 percent disability 
compensation based upon service-connected disability at the 
time of death and for a period of 10 consecutive years 
immediately prior to death, although the decedent was for 
some reason (other than willful misconduct) not in actual 
receipt of that 100 percent compensation throughout that 10-
year period. 

In September 1999, the appellant submitted a claim for 
dependency and indemnity compensation (DIC) on the basis that 
the cause of the veteran's death was service connected, and 
also claimed DIC under the provisions of 38 U.S.C.A. § 1318.

During the pendency of her appeal, there was a change in the 
law regarding her appeal for DIC benefits under section 1318.  
Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court of Appeals for Veterans Claims found 
that a surviving spouse can attempt to demonstrate that the 
veteran hypothetically would have been entitled to a 
different decision on a service-connected-rating issue, based 
upon evidence in the claims folder or in VA custody prior to 
the veteran's death and the law then applicable or 
subsequently made retroactively applicable.  Green v. Brown, 
10 Vet. App. 111, 118-19 (1997).  In such cases, the Court 
held that the claimant could assert a hypothetical basis for 
the veteran's entitlement to a total disability rating for 
the 10 years immediately preceding his death.  Cole v. West, 
13 Vet. App. 268, 278 (1999).

In January 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation for 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.

Prolonged litigation ensued, and included a stay of 
proceedings involving claims for DIC benefits under 
38 U.S.C.A. § 1318 where the outcome was dependent upon 
38 C.F.R. § 3.22.  See Hix v. West, 12 Vet. App. 138, 141 
(1999), aff'd sub nom. Hix v. Gober, 225 F.3rd. 1277 (Fed. 
Cir. 2000), holding that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death) the implementing regulation, 38 C.F.R. 
§ 20.1106, permitted "hypothetical entitlement".  

However, in National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit concluded that the 
revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. 
§ 20.1106, which interpreted a virtually identical veterans 
benefit statute, 38 U.S.C.A. § 1311(a)(2), and that VA had 
failed to explain its rationale for interpreting these 
virtually identical statutes (sections 1311 and 1318) in 
conflicting ways.  The Federal Circuit directed VA to stay 
all proceedings involving claims for DIC benefits under 
38 U.S.C.A. § 1318 where the outcome was dependent upon 
38 C.F.R. § 3.22, pending the conclusion of expedited 
rulemaking.  On April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there may be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-17.

Then, the Federal Circuit, in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 314 F. 
3d 1373 (Fed. Cir. 2003) (NOVA II), found that VA had 
determined that the two statutes at issue should be similarly 
interpreted, and had amended 38 C.F.R. § 20.1106 to provide 
that claims under section 1311(a)(2), like claims under 
section 1318, will be decided taking into account prior 
determinations issued during the veteran's lifetime.  The 
Federal Circuit held that VA could properly construe the 
language of 1311(a)(2) and 1318 to bar "hypothetical 
entitlement" claims.  See also 38 U.S.C.A. §§ 1311(a) and 
1318 (2002).  Subsequently, the Board's stay was lifted for 
all claims for benefits under 38 U.S.C.A. § 1318 where the 
decision would require a hypothetical determination on 
eligibility.

The Board was previously concerned that, because the 
appellant's claim and appeal were filed before the regulatory 
change occurred, she might be entitled to application of 
whichever version is more favorable to her.  Under current 
precedents, when a law or regulation changes during the 
pendency of a claim for VA benefits and the regulation 
substantively affects the claim, the claimant is entitled to 
resolution of his claim under the version of the regulation 
that is most advantageous to him.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Board notes that the RO received the appellant's claim 
for DIC benefits in September 1999, and that much of the 
above-described evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, under 
the Karnas doctrine, as currently interpreted in VAOPGCPREC 
7-2003, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  However, in this case, 
the Board finds that the general rule is not for application.  
As discussed above, the Federal Circuit has found that VA's 
action in amending the regulations in question was 
interpretative, rather than substantive, in nature.  That is, 
the amendments clarified VA's earlier interpretation of the 
statute, which was to bar "hypothetical entitlement" 
claims.  See NOVA I, 260 F.3d at 1376-77.  In addition, the 
Federal Circuit found that VA was not bound by the prior 
Court decisions, such as Green and Cole, which had construed 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way antithetical 
to the agency's interpretation, and was free to challenge 
them, to include through the route of rulemaking.  Id. at 
1374.

Thus, to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.  Therefore, the Karnas rule is not 
applicable. Moreover, considering that the veteran had not 
been in receipt of, or entitled to receive, a total 
disability evaluation, the application of either version of 
38 C.F.R. § 3.22(a) would result in the same outcome, and 
therefore the appellant is not prejudiced by deciding the 
case at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

To the extent the appellant might assert that the veteran's 
service-connected disabilities would have been evaluated as 
100 percent disabling for at least 10 years prior to his 
death if a claim had been filed, such an allegation is 
tantamount to a "hypothetical claim" for entitlement, which 
is excluded from consideration.  See NOVA II, 314 F.3d 1379-
80.  Accordingly, the appellant's claim under section 1318 
may not be considered under the hypothetical entitlement 
theory.

In view of the foregoing, the Board finds that the criteria 
for DIC under the provisions of 38 U.S.C.A. § 1318 are not 
met.  That is, the veteran, who died many years after his 
separation from service, did not have service-connected 
disabilities rated as 100 percent disabling for at least 10 
years prior to his death, as required by 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22.  Accordingly, the appellant's claim 
must be denied for lack of legal merit.  The Court has held 
that, when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the instant case, as related to the claim for 
DIC benefits, the benefit-of-the-doubt rule is not for 
application.


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The record indicates that the veteran died in August 1999.  
According to the August 1999 certificate of death, the 
veteran died from brain injury caused by a cocaine overdose.  
At the time of his death, the veteran was service-connected 
for post-traumatic stress disorder (PTSD), evaluated as 70 
percent disabling since March 1998, and was also in receipt 
of a total rating based on individual unemployability due to 
service-connected disabilities (TDIU), also in effect since 
March 1998.  

The claims file reflects the veteran's repeated VA 
hospitalizations for treatment of drug and substance abuse 
problems, starting in approximately 1970.  The appellant 
contends that the veteran's drug use/overdose that led to his 
death was not willful misconduct but, rather, was due to his 
service-connected PTSD, e.g., a form of self-medication.  She 
testified that he had used drugs since his discharge from 
service, aside from the period from 1991 to 1997 when he was 
incarcerated, and that he was drug-free when they married in 
1997.  

In support of her claim, the appellant submitted a March 2000 
written statement from a VA staff psychiatrist who had 
treated the veteran from at least March 1998, according to a 
written statement from him dated at that time.  In March 
2000, the physician said he treated the veteran for severe 
PTSD, and that many patients with "this problem" do turn to 
drug and alcohol abuse secondary to the PTSD, along with the 
prescribed medications and outpatient psychotherapy.  
However, the VA psychiatrist was not asked to provide an 
opinion as to whether the veteran's drug overdose was as 
likely as not due to the service-connected PTSD, and the 
Board believes this should be done. 

Further, some pertinent medical records were not obtained.  
In her oral testimony, and in a June 2003 written statement, 
the appellant said that the veteran was hospitalized at the 
Temple University Hospital from March 1 to March 11, 1999, 
where he was for treated for a drug overdose.  She said he 
was then transferred to the VA Medical Center in 
Philadelphia, where he remained in a coma for approximately 
two months and was then transferred to the Cooper River 
Convalescent Center in Camden, New Jersey, where he died in 
August 1999.  In August 2003, Temple University Hospital 
responded to the RO's request for the veteran's medical 
records and advised that the veteran had not been treated at 
that facility.  Nevertheless, the RO recently received 
laboratory reports for the veteran's March 1999 
hospitalization at that facility.  These reports clearly 
document that the veteran was hospitalized there from March 1 
to March 11, 1999, although clinical records were not 
obtained.  

In addition, a VA discharge summary indicates that the 
veteran was admitted on April 16, 1999.  According to his 
medical history in this record, after admission to the Temple 
Hospital, the veteran was discharged to the VA Nursing Home 
and then, in April 1999, he was returned to the VAMC for 
treatment.  He was evidently hospitalized for several days 
and then discharged to the nursing home.  Not all the VA 
medical records regarding the veteran's treatment were 
obtained.  Furthermore, while some clinical records dated in 
May and June 1999 were obtained, the terminal records for the 
veteran from the Cooper River Convalescent Center were not 
obtained.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus, the record suggests 
that additional VA and non-VA medical evidence might be 
available that is not before the Board at this time.


Thus, while the Board deeply regrets the further delay in the 
appellant's case, due process demands that this case be 
REMANDED to the RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.	The RO should request all clinical records 
associated with the veteran's treatment at the 
Temple University Hospital in Philadelphia, 
Pennsylvania, for the period from March 1 to 
March 11, 1999.  The RO should also request 
all the veteran's treatment records from the 
Cooper River Convalescent Center in Camden, 
New Jersey, for the period from approximately 
April to August 22, 1999.  A copy of each 
record request and any response should be 
associated with the claims files.

3.	The RO should obtain the medical records for 
the veteran's treatment at the VA Medical 
Center in Philadelphia, Pennsylvania, for the 
period from March 11, 1999 until May 1999 
(exclusive of the April 16-20, 1999, discharge 
summary).

4.	When all of the above has been completed, the 
RO should contact the staff psychiatrist at 
the VA Medical Center in Philadelphia who 
wrote the March 1998 and March 2000 
statements, if he is still available.  The RO 
should request that the psychiatrist review 
the veteran's medical records from March to 
August 1999 and then clarify his March 2000 
statement.  (If, and only if, that VA staff 
psychiatrist is unavailable, the RO should 
request that another VA psychiatrist with 
expertise in treating PTSD review the 
veteran's medical records.)  The VA 
psychiatrist is asked to render an opinion as 
to whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's death due 
brain injury caused by a cocaine overdose was 
due to his service-connected PTSD, or whether 
such an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  A 
complete rationale should be provided for all 
opinions rendered.  The claims files should be 
provided to the psychiatrist for review and 
the physician's report should indicate if the 
examiner reviewed the veteran's medical 
records.

5.	Thereafter, the RO should readjudicate the 
appellant's claim of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the February 2004 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




[NOTE:  Current version of VA Form 4597, with full appeal 
rights, attached to decision, although not electronically 
saved herein.]




